Citation Nr: 0407925	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
Reiter's Syndrome with multiple arthritides, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active service from February 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a temporary total evaluation 
based on surgical or other treatment necessitating 
convalescence, effective from March 8, 2000 to April 30, 
2000, and continued a rating of 40 percent effective May 1, 
2000.  The veteran appealed the issue of entitlement to a 
rating in excess of 40 percent as of May 1, 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his service-connected 
Reiter's Syndrome with multiple arthritides, is more 
disabling than reflected by the disability rating assigned.  

In this case, a review of the record shows that in January 
1971, the RO granted service connection for Reiter's disease 
and rheumatoid arthritis.  In November 1998, the RO increased 
the evaluation for this disorder from 20 percent to 40 
percent, effective from March 1998.  

In March 2000, the veteran underwent an arthroscopy with 
acromioplasty and debridement, mini-open repair of rotator 
cuff, and manipulation of the left shoulder.  

In August 2001, the veteran was afforded a VA examination.  
In an addendum to the examination report, dated in December 
2001, the examiner stated that the veteran's current 
degenerative arthritis of his shoulders, and low back, was 
more likely than not related to his Reiter's syndrome.  

In February 2002, the RO granted a temporary total evaluation 
based on surgical or other treatment necessitating 
convalescence, effective from March 8, 2000 to April 30, 
2000.  The RO continued the rating of 40 percent effective 
from May 1, 2000.  The veteran appealed the issue of 
entitlement to a rating in excess of 40 percent as of May 1, 
2000.  

The veteran's disability has been rated, by analogy, see 
38 C.F.R. § 4.20 (2003), to rheumatoid arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002.  Under DC 
5002, chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  A "note" to DC 5002 further provides that 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis, and 
that the higher evaluation is to be assigned.  

Given the foregoing, the adjudication of the veteran's claim 
includes the question of whether a evaluation in excess of 40 
percent is warranted when separate evaluations are assigned 
under the appropriate diagnostic codes for his shoulders and 
low back.  See id.  However, the claims file does not 
currently contain any recent findings as to the veteran's 
range of motion in his right shoulder, and the Board has 
determined that additional findings as to functional loss for 
the shoulders and low back may be of assistance in 
adjudicating the claim.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected 
Reiter's syndrome, to include his 
shoulder and low back symptoms, since 
October 2002, which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the extent of 
disability caused by his service-
connected Reiter's Syndrome with multiple 
arthritides, to include arthritis of the 
veteran's right and left shoulders, and 
low back.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
claims folder should be available to the 
examiner.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's right and left 
shoulders, and low back, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  All clinical findings and 
opinions, and the bases therefore, should 
be set forth in a detailed report.  If 
the veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

4.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all of the 
evidence of record.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


